DETAILED ACTION/EXAMINER’S COMMENTS
This action is responsive to the application No. 16/269,712 filed on February 07, 2019.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgment
The amendment filed on 08/19/2021 responding to the Office action mailed on 06/21/2021, has been entered.  The present Office action is made with all the suggested amendments being fully considered.  Accordingly, pending in this Office action are claims 1, 2, 4, 5, 10-16, and 37-39.

Election/Restrictions
Claims 1, 11, and 16 are allowable.  The restriction requirement between species, as set forth in the Office action mailed on 02/18/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a).  The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim.  Specifically, the restriction requirement of 02/18/2020 is hereby withdrawn.  Claims 4, 5, and 13 directed to a non-elected species are no longer withdrawn from consideration because the claims require all the limitations of an allowable claim.

Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable.  See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971).  See also MPEP § 804.01.

Allowable Subject Matter           
Claims 1, 2, 4, 5, 10-16, and 37-39 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record Chung (US 2018/0130905), Kim (US 2017/0200738), and Zhang (US 2019/0371888) disclose most aspects of the claimed invention.  However, regarding independent claim 1, they do not disclose that “the conductive nitride layer comprises a titanium nitride (TiN) layer and a titanium silicon nitride (TiSiN) layer stacked on each other, and wherein a thickness of the TiN layer is different from a thickness of the TiSiN layer”.
Regarding independent claim 11, they do not disclose that “the gate electrode structure further comprises a titanium silicon nitride (TiSiN) layer and a titanium nitride (TiN) layer stacked on each other, wherein the TiN layer is formed along and contacts the work function adjusting liner, and wherein a thickness of the TiN layer is different from a thickness of the TiSiN layer”.
the conductive liner comprises a titanium nitride (TiN) layer and a titanium silicon nitride (TiSiN) layer stacked on each other, wherein the TiN layer is formed along and contacts the silicon nitride layer, and wherein a thickness of the TiN layer is different from a thickness of the TiSiN layer”.

4Docket No. YOR820162960US01Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Garcés whose telephone number is (571)272-8249.  The examiner can normally be reached on M-F 8:30 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on (571)272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-
/Nelson Garces/Primary Examiner, Art Unit 2814